Title: From George Washington to Henry Laurens, 23–24 November 1778
From: Washington, George
To: Laurens, Henry


  
    sir.
    Head Quarters Fredericksburg [N.Y.]Nov. 23[–24] 1778
  
Your Excellency’s Letter of the 18th with the inclosure referred to, came to hand yesterday. I had before received the intelligence contained in Mr Dean’s Letter—and in consequence, made part of the detachments, which have been mentioned in my late Letters. It is highly probable—that the late incursions and outrages were committed by the parties comprehended in Mr Deane’s intelligence—and I should hope—that the force already gone from the Army together with the season, will prevent them at least from making further great depredations.
Since I had the honor of addressing Your Excellency on the 21st, I received a Letter from Genl Hand of the 18th an extract from which, you will find inclosed—with copies of a Letter from Major Whiting and from a Mr Clyde. These will inform Congress, that though the ravages at the Cherry Valley settlement were great in the late attack by the Savages, yet our loss was much less than we had reason to apprehend it from our former advices. The account of the Enemy’s having stormed the Fort and cut off Alden’s Regiment, happily, turns out premature.
  The Inclosure No. 2, which is a Copy of a Letter from Lord Stirling of the 17th will advise Congress, that the Fleet of transports which 
    
    
    
    had lain at the Hook for some days before, came up the preceding night to the watering place; and also that some of the Ships of War had returned to York dismasted. Your Excellency will also see by the Inclosure No. 3. which contains an Extract from a Letter from Genl Sullivan of the 18th Instant, the latest advices, I have respecting Admiral Biron’s fleet. From the loss of the Sommerset and these Several accounts they suffered severely in their cruize.
 
  Novr 24th
I just received from Genl Hand the inclosed petition from Major Whetcomb address’d to Congress and his Letter to General Hand of the same date. My information respecting the corps under Major Whetcomb’s command has hitherto been very imperfect, and even now I do not know the terms on which it was engaged. Nor had I till these Letters came to hand, any reason to think, that the troops above had not all been equally paid, having sent up a supply of money for the purpose soon after I came to this Camp—and authorised the pay-Master Genl, a few days ago to forward a further quantity. I shall immediately write to Genl Clinton, now on his way to Albany, to send a proper Officer to muster the Corps—and also three Companies which he calls provincials under his direction—said to be engaged to the 1st of next month—after which, both will be paid on his presenting proper Rolls. With respect to Cloathing—the only application I recollect to have had from Major Whetcomb, was answered with such supplies—both in quantity and quality—as our stores at the time would admit of. It may perhaps be practicable hereafter to put his Corps on a better footing in this instance. The alarm which Major Whetcomb speaks of, in the beginning of his Letter to Genl Hand was occasioned, Congress will perceive by a copy of another Letter from him to Genl Hand, by a descent made by a body of the Enemy in the Country about the south end of Lake Champlain—and who according to his report have done considerable damage.
    I directed General Duportail sometime ago to take an accurate view of the works carrying on in the Highlands, for the defence of the North River—and to make an estimate of the Cannon necessary for the purpose. This he did—and as he is now at philadelphia I have written to him by this conveyance and requested him to present the Estimate to Congress. I am sorry the number wanted is so great—and the more so, as I find upon enquiry—that the Salisbury furnace in Connecticut, which used to cast many, is much out of repair and could not possibly be put in order and in a proper state of supplies before May. The providing of Cannon is a matter of infinite importance and I am persuaded Congress will take every means in their power to accomplish it. Besides the pressing and extensive demand for the Works on 
      
      
      
      the North river we cannot extend our views too soon to the obtaining further large supplies. We must in the course of things have occasion for a great deal of Artillery—and in any enterprize we may undertake against Canada—whether on a large or a small scale—Several pieces of various Calibers will be absolutely essential. Besides arming the Ships & Vessels we shall be obliged to build, to gain the navigation of the Lakes—our land operations will require a great number.
A Detachment of Continental troops will conduct those of the Convention, from the North river to the Delaware. The German Batallion is to compose part of the escort—and after the Convention troops cross to Pensylvania—I have directed it, in consequence of the intelligence transmitted of late by Congress respecting the Frontiers, to proceed to Easton with all it’s baggage—where it is to wait till Genl Hand arrives at the Minisincks—and whence it will be ready to act as circumstances may require. At the same time if these frequent detachments from the Army could be avoided, it were much to be wished. The troops will be by this means in a very dispersed state, and besides loosing perhaps some advantages which might prevent themselves if they were more collected—their discipline will be greatly injured—and it will be extremely difficult from a variety of causes to draw them together again—and if it should be practicable, it is highly probable we shall find their number much impaired by desertion and otherwise. I have the Honor to be with the highest respect & esteem Yr Excellency’s Most Obedt sevt

  Go: Washington

